DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group II, claims 16-20, in the reply filed on 06/29/2022 is acknowledged.
Claims 1-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacture, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.
Claim Objections
Claims 16-20 are objected to because of the following informalities: Each claim begins with the reference number followed by a period “.” and immediately followed with claim language, but without proper spacing. For example: “16.A piezoelectric resonator unit”, should instead recite: “16. A piezoelectric resonator unit”.  Appropriate correction is required.
NOTE: If the claims are found to be allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). This is not yet an Objection of the claim, per se; however, it is intended as a courtesy to inform the Applicant of the duplicate nature of claim 20 in view of claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 discloses “an electroconductive holding member that includes electroconductive particles, that electrically connects the pair of electrode pads respectively to the pair of connection electrodes, and that excitably holds the piezoelectric resonator on the third main surface of the base member” (lines 12-17; emphasis added). This language is indefinite because one cannot know or guess what would or would not satisfy a purported limitation of holding “excitably”. As best understood, the limitation apparently intends that the piezoelectric resonator is held in a manner such that it is capable of being actuated or vibrated; however, the claim should be amended to clarify the matter, as it is improper to read limitations into the claims.
Claim 16 also discloses “the electroconductive material is formed from a material that is the same as a material of an outermost layer of each of the pair of electrode pads” (lines 23-25; emphasis added). Even though it is prefaced with the article “an” rather than “the”, there is a lack of antecedent basis for this “outermost layer” limitation in the claims. This is because there is no prior indication that the electrode pads are anything other than one layer, and “an outermost layer” directly implies that there must have been other layers, and it implies that there are perhaps missing descriptions of those layer in the claim. The language has been examined, as best understood, to intend: “the electroconductive material is formed from a material that is the same as a material of an outermost layer of a plurality of layers of each of the pair of electrode pads”, or “the electroconductive material is formed from a material that is the same as a material of each of the pair of electrode pads” or the like.
Claims 17-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP 2004-343397 A; translation provided by Applicant), in view of Kamakura (US 2013/0264109 A1).
Regarding claim 16, as best understood, Ishii discloses a piezoelectric resonator unit (10: figs. 1a-1b) comprising: a piezoelectric resonator (“quartz oscillator”) that includes a piezoelectric element (“quartz crystal vibrating element 1”), a pair of excitation electrodes (1a “disposed on both main surfaces”) that are respectively disposed on a first main* surface (one main surface of “both main surfaces”) and a second main* surface (the other main surface of “both main surfaces”) of the piezoelectric element so as to face each other with the piezoelectric element therebetween, and a pair of connection electrodes (top and bottom ones of 1b) that are respectively electrically connected to the pair of excitation electrodes (figs. 1a-1b; pg. “2 of 4”: final 8 lines); a base member (2) that has a third main* surface (along “recess 3”, directly below 5); a pair of electrode pads (each of 5) disposed on the third main surface (figs. 1a-1b; pg. 2: final 3 lines); an electroconductive holding member (6), that electrically connects the pair of electrode pads respectively to the pair of connection electrodes, and that excitably holds the piezoelectric resonator on the third main surface of the base member (figs. 1a-1b; pg. 2, final 8 lines, through pg. 3, lines 1-5); and an electroconductive material (7) on at least a part of a surface (fig. 1b) of the electroconductive holding member, the part of the surface excluding an interface between the AFDOCS/17882821.1Attorney Docket No. 036433.04079- 59 -electroconductive holding member and the piezoelectric resonator, wherein the electroconductive material is formed from a material (nickel or gold) that is the same as a material of an outermost layer of each of the pair of electrode pads (pg. 3, lines 5-18; pg. 4, lines 6-9). Ishii, however, does not explicitly disclose that the electroconductive holding member includes electroconductive particles.
*Note: Regarding the above recitations of each “main surface” (“first” through “third”), in the prior art this term often carries meaning with respect to the grain or crystal orientation of a piezoelectric material, however the instant use of the term also includes the “base member” which is not deemed to be piezoelectric, and as such, the word “main” is being held to simply name the faces, rather than to denote grain orientation or piezoelectric actuation direction or the like.
Kamakura teaches that it is well known to provide a closely related piezoelectric resonator unit (100) comprising: a piezoelectric resonator (200) that includes a piezoelectric element (310), a pair of connection electrodes (322, 332) (figs. 1-2; pars. 0047-0050); a base member (210) having a third main surface (fig. 8: top of 210, as viewed); a pair of electrode pads (241, 242) disposed on the third main surface; an electroconductive holding member (291) that includes electroconductive particles (“silver particles”), that electrically connects the pair of electrode pads respectively to the pair of connection electrodes (figs. 1-2 and 8; pars. 0063-0067).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ishii to incorporate the use of conductive particles in the electroconductive holding member from Kamakura. The use of conductive particles in an adhesive to connect electrodes of a piezoelectric member to substrate electrodes, is considered old and well-known. Though Ishii is silent as to the preferred conductive composition of the holding member, PHOSITA would have realized that the conductive particles of Kamakura would readily be available, and easily used. The predictable and known advantages included control over the conductivity and adhesion as well as ductility and other material properties as desired. Moreover, there is no indication in the instant application that any special components were devised, or that any surprising results arrived at, from the known use of conductive particles in the old holding member of Ishii. Accordingly, this combination would have been made with reasonable expectation of success.
Regarding claims 17 and 20, as best understood, Ishii in view of Kamakura teaches the method of claim 16 as detailed above, and Ishii further discloses that the electroconductive material includes gold (pg. 3, lines 5-18; pg. 4, lines 6-9).
Regarding claim 18, as best understood, Ishii in view of Kamakura teaches the method of claim 16 as detailed above, and Kamakura further teaches that it is well known to select the electroconductive material is made of a material (gold) that is superior in oxidation stability as compared to the electroconductive particles (silver) (pars. 0066-0070).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the gold layer over the silver, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In this instance, it was well-known that gold is more resistant to oxidation than silver, which predictably and advantageously lends itself to more reliable electrical connections. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kamakura, and in view of Official Notice of facts.
Regarding claim 19, Ishii in view of Kamakura teaches all of the elements of the current invention as detailed above. Kamakura further teaches that the electroconductive material is gold and the electroconductive particles are silver. The specific gravity of a material is simply its density compared to water, and the denser material will naturally have the higher specific gravity. Gold is denser than silver as an inherent material property, and therefore it would also have a higher specific gravity than silver. Thus, the limitation is obvious and naturally expected in Kamakura. The applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagano et al. (US 2007/0080758 A1) teaches that it is well known to provide a closely related piezoelectric resonator unit (1) that includes a piezoelectric element (11), a pair of excitation electrodes (12a, 13a) and a pair of connection electrodes (12b, 13b) (fig 1A; pars. 0048-0051); a base member (2) having a third main surface (at 6); a pair of electrode pads (6); an electroconductive holding member (7) that includes electroconductive particles (“spherical metal particles”), that electrically connects the electrodes (figs. 1A-1B; pars. 0049-0051).
Ogiwara (JP 2005-136705) is also particularly relevant as it discloses the electroconductive material (at 143) on portions of the surface of the electroconductive holding member (43) (figs. 6a-6e and 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729